 '222DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, I hereby notify my employees that:IWILL NOT discourage membership of any of my employees in MontanaCarpenters District Council, or in any other labor organization, by laying off,discharging,denying employment to, or reducing the seniority status of, anyindividual,or in any other manner discriminating against any individual in re-gard to his hire, tenure of employment,or any term or condition of employment,except as authorized in Section 8(a) (3) of the said Act.IWILL NOT in any other like or related manner interfere with,restrain, orcoerce employees in the exercise of their right to self-organization;to form, join,or assistany labor organization; to bargain collectively through representativesof their own choosing;to engage in concerted activities for the purposes ofcollective bargaining or other mutual aid or protection;or to refrain from anyor all such activities, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a conditions of em-ployment, as authorized in Section 8(a)(3) of the said Act.IWILLreimburseHarry A. Hill for any loss of pay he may have suffered byreason of the fact that I discriminated against him by laying him off.LYMAN H. CLARIDGE, INDIVIDUALLY AND DOINGBUSINESSAS CLARIDGE LOGGING CO.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date of posting and mustnot be altered, defaced, or covered by any other material.Information regarding the provisions of this notice and compliance with its termsmay be secured from the Regional Office of the National Labor Relations Board,Logan Bldg.,500 Union Street,Seattle,Washington,98101,Telephone No. Mutual2-3300, Extension 553.Galis Electric&Machine CompanyandUnitedSteelworkersof America,AFL-CIO.Case No. 6-CA-1560.April 14, 1963DECISION AND ORDEROn January 30, 1963, Trial Examiner Thomas S. Wilson issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Intermedi-ate Report.Thereafter, the General Counsel and the Respondent filedexceptions to the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, rand Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report and the excep-142 NLRB No. 30. GALIS ELECTRIC & MACHINE COMPANY223tions and briefs,' and hereby adopts the findings,2 conclusions, andrecommendations 3 of the Trial Examiner, with the modificationsnoted herein.ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer, with the following modifications :(1)The notice appended to the Intermediate Report is amendedby inserting the word "other" after the fifth word in the fourth in-dented paragraph which shall read : "WE WILL NOT in any othermanner . . . . "(2)The paragraph set out below shall be substituted for the notein the notice concerning reinstatement rights of employees serving inthe Armed Forces :NoTE.-We will notify the above-named employees if presentlyserving in the Armed Forces of the United States of their right to fullreinstatement upon application in accordance with the Selective Serv-ice Act and the Universal Military Training and Service Act of 1948,as amended, after discharge from the Armed Forces.1 The Respondent contends,in its exceptions to the Intermediate'Report, that the TrialExaminer improperly credited the testimony of the alleged discriminatees and discreditedthe testimony of the witnesses for the Respondent. It is the Board's established policynot to overrule a Trial Examiner's resolutions as to credibility unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect. Such a conclusionis not warranted here.Standard Dry Wall Products,Inc.,91 NLRB 544, 545, enfd. 188F. 2d 362 (C.A. 3).2In view of our affirmance of the Trial Examiner's 8(a) (3)and (1)findings we find itunnecessary to pass upon his 8(a) (4) finding with respect to Schuman and Akers, as sucha finding would not affect the scope of our Order and remedy herein. Accordingly, we denythe General Counsel's exception to the Trial Examiner's failure to include the 8(a)(4)finding in his conclusions of law.8The record clearly establishes that the Respondent has evinced a studied intent tothwart the rights of employees in freely selecting their collective-bargaining representa-tives.We therefore find no merit in the Respondent's exception to the broad cease-and-desist order recommended by the Trial Examiner.SeeNorth Texas Producers Association,131 NLRB 146.For the reasons set forth in the dissenting opinion inIsis Plumbing&Heating Co.,138NLRB 716,Member Leedom would not award interest on backpay in this proceeding.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a chargeand an amended charge duly filed onJuly 19,and September 10,1962, respectively, by UnitedSteelworkers of America,AFL-CIO,hereinafter calledthe Steelworkersor theUnion, the General Counsel ofthe NationalLaborRelationsBoard, hereinafter called the General Counselland theBoard respectively, by theRegionalDirector for the SixthRegion (Pittsburgh,Pennsylvania),issued his com-plaint datedSeptember17, 1962, against GalisElectric & MachineCompany; hereincalled the Respondent.The complaintalleged that Respondent had engaged in andwas engaging in unfair labor practices affecting commerce within the meaning ofSection 8(a) (1), (3), and(4) and Section 2(6) and(7) of the LaborManagementRelationsAct,1947, as amended,herein called theAct.Copies of the charge,amended charge,complaint,and notice of hearing thereon were duly served uponthe Unionand Respondent.1 This term specifically includes the attorney appearing for the General Counsel at thehearing. 224DECISIONSOF NATIONAL LABOR RELATIONS BOARDRespondent duly filed its answer admitting certain allegations of the complaint butdenying the commission of any unfair labor practices.Pursuant to notice,a hearing thereon was held at Morgantown,West Virginia, onOctober 23,24, and 25,1962,before Trial Examiner Thomas S. Wilson.All partiesappeared at the hearing,were represented by counsel or representative,and wereafforded full opportunity to be heard,to produce,examine and cross-examine wit-nesses, to introduce evidence material and pertinent to the issues, and were advisedof their right to argue orally upon the record and to file briefs and proposed findingsand conclusions or both.Oral argument was waived.Briefs were received fromRespondent and General Counsel on November 30, 1962.Upon the entire record in the case and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTGalis Electric&Machine Company is, and has been at all times material herein, acorporation duly organized under,and existingby virtueof, the laws of the State ofWest Virginia.At all times material herein, Respondent has maintained its prin-cipal office in Morgantown,West Virginia,and operates plants in Morgantown andFairmont,West Virginia,herein respectively called the Morgantown plant and theFairmont plant.Respondent is engaged in the manufacture,repair,and sale of coalmine and other equipment.During the past 12-month period Respondent receiveddirectly from outside the State of West Virginia,goods and materials valued in ex-cess of $50,000.During the past 12-month period,Respondent manufactured, sold,and shipped products and provided services directly outside the State of West Virginiavalued in excess of $50,000.The complaint alleged,the answer admitted,and the Trial Examiner finds thatRespondent is engaged in commerce within the meaning of the Act.II.THE UNION INVOLVEDUnited Steelworkers of America, AFL-CIO,and United Mine Workers, District 50,are labor organizations admitting to membership employees of Respondent.III. THE UNFAIR LABOR PRACTICESA. The factsPrior to March 1961,Respondent was a one-plant concern making and repairingcoalmining equipment.Its sole plant with its 30-odd employees was located atMorgantown,West Virginia.At that time Respondent's employees were representedby District 50 under a contract which by its terms was to expire during the year1961.District 50's shop steward at that time was Donald DeVall,then employedby Respondent as a machinist first class.On or about March 1, 1961,Respondent bought the plant and equipment of theFairmont Machine Company at Fairmont,West Virginia.The employees of thatplant had never been represented by a union.For some months after the purchasethe Fairmont plant apparently stood idle while Respondent officials contemplatedwhat use should be made thereof.Finally at some undetermined date in 1961,Respondent reopened the Fairmont plant apparently for manufacturing,as dis-tinguished from repair purposes.Slowly some of the Morgantown equipment-andemployees-were transferred to Fairmont.Also sometime in the month of March the Steelworkers began a campaign toorganize Respondent'semployees at both Morgantown and Fairmont.DonaldDeVall was one of the first of Respondent's employees to be approached by theSteelworkers and became one of the three most active Steelworkers supporters intrying to organize the employees?On May 11, 1961, Steelworkers filed two representation petitions covering theRespondent'sMorgantown and Fairmont operations individually.Pursuant to a Board Order and Direction of Election dated September 1, 1961,elections were held at both Morgantown and Fairmont on September 29, 1961.AttheMorgantown election Donald DeVall acted as the Steelworkers'observer whilePaul Sisler,machinist third class,acted in that capacity on behalf of District50, UMW.a The other two leaders in that movement ultimately left Respondent's employ voluntarilyduring 1961. GALIS ELECTRIC & MACHINE COMPANY225Steelworkers filed objections to both elections based upon alleged illegal assistancegiven UMW by Respondent.The Steelworkers'objections were based in large measure on the following evi-dence which all occurred at or about the time of the September 29, 1961, election:(1)Respondent's owner, Alex Galis, told employee Joe Akers that-He [Galis]had done a lot for me, and that he would continue to go alongwith me, aslong asI stuck with him.That he expected me to stay with him,that I owed him a favor, and stay with him and vote for District No. 50, andsupport District No. 50.That if the Steelworkers did get in and win theelection that he would not give them a contract, that he would move to out ofState, or he would move to Fairmont.(2)Earl Hebden, then assistant to the executive vice president and who at thattime was working under the personal direction of Galis, said to Akers that-I [Akers] didn't owe him [Hebden] anything, but he thought that I owedAlex Galis favors in return, . . . that I had been paling [sic] around with DonDeVall and that was the wrong company for me to keep.Well, I[Hebden] think you want to stay with Mr. Galis and work for District 50 andsupport them,.but if we have any more trouble out of you, I, myself, willcome up from Fairmont and fire you.(3)On or about September 19, 1961, Galis told employee James Hawley-Jim, I hear you have been campaigning for the Steelworkers on company time.If I catch you at this,I will fire you,and I won't hesitate a minute to do it .. .When you get into the ring with a prizefighter,you have got to be preparedfor any eventualityWhen you get into something like this, you canget hurt, not physically, but there are other ways you can get hurt . .You know I wanted District 50, . . . your father, when I hired him andhe went to the Fairmont plant, he went right up there and went to work forthe Steelworkers.When he done this, I had no alternative but tolet him go . . . . But since you are no longer loyal to this company, wehave to cut your wages and they will stay cut?(4)On the day before the September 29 elections Galis had a second conver-sationwith Hawley in which Galis saidJim, I want to give this to you personally. I want you to read this and giveita lot of serious thought.You know, I can't tolerate the Steelworkers andI can't convince fellows like you. . . I will tell you one thing; if you wantto lose your money, you just bet that I won't move this whole outfit to Bluefieldif the Steelworkers win this election.(5)About August 1961, Galis told employee Eugene Forquer that he had heardthat Forquer was going to vote for the Steelworkers, that he was "surprised" thatForquer was going to vote that way because he had been an employee for such along time and, "well, let's see who gets in and maybe if the Steelworkers get in, theycan look after your job later."A little later Galis asked Forquer how many and which employees had attendeda Steelworker meeting.Galis particularly wanted to know if Jim Hawley had beenpresent.Galis offered to bet that after the election Jim Hawley would not be workingfor Respondent.On a later occasion just before the election Galis suggested that, if District 50won the election, he would see if he could return Forquer to his old job fromwhich he had been transferred during the organizing campaign.(6) Just prior to the September 29 elections Galis spoke to the Fairmont employeesduring which he told them thatHe [Galis] wanted us to know that he could not operate under the SteelworkersUnion and that if they got in, that he would have to bulldoze the [Fairmont]plant over the hill,.that Compton [Manufacturing Company] at Clarks-burg had had the Steelworkers Union and that they were no longer in business,and that he could not operate under the Steelworkers Union.Galis also told the assembled Fairmont employees thatHe [Galin] had had past experience with District 50 at the Morgantown Plant,and if we could get that union voted in up there (Fairmont] at the election,8 James Hawleyhad suffered a 25-cent per hour decrease in his wages after the Steel-workers' campaign began. 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat he would be able to get more work from the mines, and when work slackeddown in the shop, he could transfer his men from the shop out on assemblywork and construction in the minefields and give us all more steadier work; andif the Steelworkers win the election, that he could not meet with their demands,then we would have to shut the place totally down.(7) Just prior to the election Earl Hebden took occasion to tell employee LeonardReeves "We are having an election here in a few days...you know, we can'toperate without District 50. . . I understand that you are a friend and neighborof Joe Kendricks [Steelworker organizer] . . . and I am working you under protestnow becauseyou livenext door to him."(8)About the same time Galis had employee Wayne Schuman brought to hisoffice where he told SchumanWell,.I guess you know the election is coming up. I did you a favorwhen I hired you so you could learn a trade, and I think that you owe me afavor in return ..We have operated under District 50 up until this timewithout any labor problems and I can't see why we can't continue to do so . . . .He [Galis] could not see how he could possibly give the Steelworkers a con-tract . . . .Well, if the Steelworkers get in, I [Galis] could not give thema contract, and that we knew that work was awfully hard' to get at that time, andthings were pretty rough in this area, and it would put an awful lot of guys outof work if they did get in and they could not give them a contract. It wouldmake it awfully hard on several of the guys; it would put several of the guys outof work ..And if everything went fine at the election, the way he washoping it would go, that I [Schuman] would get a machine and I would begiven a raise.(9) Shortly before the election Assistant Foreman Wilcox asked employee CharlesStiles "if there was anything that he could say or do ... about the wayI [Stiles]felt about District 50."That same evening Hedben came to Stiles' machine and told him, "Well, as youknow, you will be going to Fairmont pretty soon."Hebden returned a few minuteslater after conversing with Wilcox and Paul Sisler and said to Stiles "Huh, no District50 button!" 4(10)During the organizing campaign Hebden told Hugh DeVall, brother ofDonald DeVall and an active Steelworker adherent, that Hugh DeVall "Was goingto be a short timer there" and that "If [Hugh DeVall] did anymore union work;that [he] wouldn't be there long."(11)Assistant Foreman Don Knotts asked employee Tracy Danser if he hadsigned with the Steelworkers to which Danser answered that that was none of Knotts'business.As noted the September 29, 1961, election was inconclusive with objections theretohaving been filed by the Steelworkers.On February 27 and March 28 and 29,1962, the hearing on these objections was held at which much of the above evidencewas produced.Akers and Schuman, among the alleged discriminatees, testifiedwhile Don DeVall and his brother Hugh were subpenaed and present in the hearingroom but did not testify.Many, if not all, of the statements attributed to Galis were denied by him at thehearing on the objections. In recommending that the election be set aside, thehearingofficerdiscreditedGalis.The Board adopted the hearing officer'srecommendations.At the present hearing all the testimony regarding Galis remains undenied on therecord.Of course, due to Section 10(b) of the Act, this undenied and credited testimonyin this record cannot be found to constitute unfair labor practices because it oc-curred more than 6 months prior to the filing of the charge.On the other handthis evidence does prove beyond a preadventure of a doubtthat Respondent was4Respondent objected at the hearing and in its brief that neither Wilcox nor Don Knottswere supervisory employees.The evidence, however, showed that these two individualssupervised the work of the various employees on the afternoon and evening shifts, that theyalternated shifts every 2 weeks, unlike the ordinary employee, that they used independentjudgment in assigning the various jobs to individual machinists according to ability.Theytransferredmen from shift to shift.They made recommendations and were consultedin regard to promotions.The ordinary employee approached them for pay increases.OneUlFW grievance was settled upon the admission of Galls that Wilcox was an assistantforeman and, therefore, not in the bargaining unit.Accordingly, the Trial Examiner mustfind that Wilcox and Knotts were each supervisory employees within the meaning of the Act. GALIS ELECTRIC & MACHINE COMPANY227violently opposed to the Steelworkers as the bargaining agent for its employees andhad threatened reprisals in the form of loss of jobs or closing of the plants in theevent that the employees voted for the Steelworkers as well as promises of more andbetter jobs if District 50 won the electionFurthermore, it also proves that theRespondent knew or suspected that all of the alleged discriminatees in the presenthearing were supporters of and active on behalf of the disfavored Steelworkers.TheTrial Examiner so finds.1.The dischargesa.H. DeVall, Akers, Schuman, Stiles, and DanserOn April 13 Respondent announced through Assistant Foremen Don Knotts andEarl Hebden to the 20 employees remaining in the gear shop in Morgantown that thegear shop would be closed at the end of the second shift that day, that the employeeswould be discharged at the end of their shift but that, if they wanted employmentat Fairmont, they could apply for work at Fairmont the next morning, April 14,as new applicants for employment.Actually 4 of these 20 employees continued working at the Morgantown plant.So on the morning of April 14 all but one of the remaining employees 5 from theMorgantown gear shop applied to Hebden at Fairmont for jobs.Don DeVall, the No. 1 man on Respondent's seniority roster at Fairmont and amachinist first class, was the first man to be interviewed by Hebden.After tellingDon DeVall "Well, we got a pretty good bunch of boys up here.We don't want anyunion trouble," and then practically repeating this statement with the request thatDeVall "cooperate," Hebden offered DeVall a job on the second or afternoon shift.DeVall inquired whether seniority did not mean anything in relation to the offer ofthe afternoon shift,Hebden answered "We don't have any seniority up here."DeVall then accepted work on the afternoon shift.6When Akers appeared for his interview, Hebden said "Joe, I will make it shortand sweet with you. I told you before that if I had any trouble out of you con-cerning the election, that I would fire you" and that he "would try it this way."Akers was not given work.When Charley Stiles came in for his interview, Hebden's first question was "Wherewas you at last night?" Stiles told him that he had been at a bar with Don DeVallwhere he had also seen Hebden.Hebden then stated "Stiles, we haven't got any-thing for you at this time . . . If we get a machine open, we will get in touch withyou."Stiles then countered by saying that ability did not have anything to do withworking for Respondent and that, "if they [Respondent] could think and controlyour thoughts, then you were their boy."Hebden shrugged. Stiles has never heardfrom Hebden since.7As of April 14 Hebden refused jobs to eight of the Morgantown employees includ-ing Hugh DeVall, Schuman, Akers, Stiles and, of course, Danser who had not ap-plied that day but did so on April 16.Within a few days after April 14 Hebden did give employment to three of theseeight leaving only those named above without employment.At the hearing he ex-plained that he gave this employment to the three because of their "interest" in se-curing employment by reason of the fact that they either approached him individu-ally again or had somebody speak to Hebden on their behalf so that, because of this"show of interest" in securing employment, Hebden reemployed them.Employee Tracy Danser, who had missed his ride to Fairmont on April 14, at-tempted to see Hebden about employment on the morning of April 16 but was toldby the secretary that Hebden was "too busy" to see Danser. This incident was re-peated again when Danser attempted to apply on April 18Subsequently on April 18Danser succeeded in talking to Hebden by telephone when Hebden's sole commentwas to dismiss Danser's request on the grounds that he had not appeared on April 14.Apparently these subsequent attempts by Danser did not indicate to Hebden any"interest" in securing employment on the part of Danser. Thus Danser's employmentceased.5 Employee Danser missed his ride to Fairmont that morning and so he did not applyuntil April 16aThis interview and Hebden's version thereof will be discussed at greater length in thenext section of this report.7As in the case of other of the employee witnesses, Hebden could not "recall" sayingthat he would get in touch with them because, as he put it, "this wouldn't be a usual thingwith me."712-548-64-vol. 142-16 228DECISIONS OF NATIONALLABOR RELATIONS BOARDThus the transfer of the gear shop to Fairmont on April 14, 1962, resulted in theelimination, with the exception of Donald DeVall, of only five employees, each ofwhom the Respondent knew or suspected was active on behalf of or sympathetic withthe Steelworkers.2.The discharge of Donald DeVallAs noted heretofore Hebden on April 14 actually did accept the known leader ofthe Steelworkers, Donald DeVall, as a probationary employee at Fairmont after ad-monishing him that Respondent had "a pretty good bunch of boys up here.Wedon't want any union trouble." 8On April 24, 1962, Hebden received an order from Respondent's Bluefield plantfor a certain bearing sleeve.Respondent had the master vellum of that part in itsfiles.Hebden had two prints made from that master vellum.He then took bothprints to Fairmont production manager, Raymond Larsok, with orders to have onebearing sleeve manufactured.Larsok in turn placed one of the prints in his produc-tion file and turned over the other print to Foreman Hamrick.Because of thecomplications of the piece to be made.Hamrick selected Donald DeVall to do thework thereon and gave DeVall the print and the timecards in connection therewith.8In his testimonyHebdenadmitted having told DeVall thatRespondent had "a goodgroup of people up there and that we hadn't had any difficulty with them"and askedDeVall "to cooperate."Hebden's testimony is that herequestedthis "cooperation" be-cause ofthe confusionovermoving existing then at the Fairmont plant.Later Hebdenexplainedthat he requested DeVall's cooperation in an effort to prevent "personal ani-mosities"from arising.And lastly Hebden suggested that he had heard that DeVallhad threatenedto "beat him up" andthat his request was in regard to this allegedsituation.Hebdendenied that he had said anything in regardto the Union.The following excerpts from Hebden's testimony chaiacterized his testimony throughout:Q. (By Mr.TOMASKY.)Was Mr.DeVall'sunionactivity,any factor or considera-tion atall,on his discharge at this time on April 25? On your part?A. I wasn't aware of any unionactivityon his part.TRIAL EXAMINER:I think you testified that you hadno knowledgethat Mr. DeVallwas engagedin any union activity, is that accurate?WITNESS : Iwould stipulate that as far as his employment at the Fairmont plantwas concerned-TRIAL EXAMINER : You would stipulate what?plantTRIAL EXAMINER : How about his activities at the Morgantown plant, had youever heard of that?WITNESS: I was well aware of the fact that he had been an officer in District 50for one thingI believe he appeared at that time or prior to that time in the hearingor two that we had with the Labor BoardTRIAL EXAMINER: And he was representing who at that time, at the time of thehearing?WITNESS : As I recall this was the United Steelworkers.TRIAL EXAMINER He was representing the Steelworkers?WITNESS: Yes, I believe so at that time.TRIAL EXAMINER : Did you hear that he was the observer for the Steelworkers atthe election?WITNESS : Yes, I didTRIAL EXAMINER Did you know that Paul Sisler was the observer for the UMW atthat same election?WITNESS : Yes, I did.union activity was limited to his action at the Fairmont plant between April 16 and 25or whatever the dates were?The WITNESS: Yes, sir.TRIALEXAMINER: I see.On the other hand Donald DeVall appeared to be answeringquestions fully and truth-fully and was, indeed, corroborated in large measure by Respondent'switnesses otherthan HebdenAccordingly the Trial Examinercredits thetestimony of Donald DeVall. GALIS ELECTRIC & MACHINE COMPANY229During the making of the piece Donald DeVall admittedly called the attention ofAssistant Foreman Don Knotts specifically to the fact that some of the figures onthe print seemed to have been penciled in.Thereafter when the piece was largelycompleted at about 11 p.m. that night, DeVall asked Knotts and Assistant ForemanFerris to check the piece for accuracy.The two assistant foremen "miked"the piece and found it to be 0.001 out of round but otherwise correct according tothe print.Ferris then ordered Donald DeVall to emery the piece into round whichhe did.Thereafter the two assistant foremen again checked the piece includingthe o.d.-outer dimension-and found it to be correct shortly before quitting timeand when there was about 5 or 10 minutes more work to be done on the piece.At or about 8:30 on the morning of April 25 Inspector Robinson was ordered bysome person unknown on this record to inspect the piece.He thereupon collected thepiece and a print and took them to the inspection table where, with Hebdenstanding by, he discovered that the outer dimension was 0.008 inch too small.Inspector Robinson then called over to Inspector McGee whose check also disclosedthe discrepancy of 0.008 in the o.d. Hebden testified that he also miked the piece.Hebden then took the print to Chief Engineer Taylor "for disposition," i.e., todetermine if the error could be corrected or whether the piece had to be scrappedor not. Sometime later that day Taylor informed Hebden that the piece had to bescrapped, a loss estimate by Hebden at $75 or $80.That morning Hebden talked to Foreman Hamrick whom Hebden "chewed-out,"asHebden put it, about the bearing sleeve because he "was wrong." 9Next, in Hebden's phraseology, "I jumped Don Knotts about the part."Knottsinformed Hebden that he and Assistant Foreman Ferris had checked the piece andfound it to be correct according to the print except for this 0.001 out of round.Knotts also told Hebden about the penciled dimensions on the print.Hebden theninquired of Knotts if he had checked the piece against the print and finally succeededin getting the answer that Knotts had accepted the dimension given to him orally byDeVall from the print.Next, according to Hebden's own testimony.I in so many words, accused Don Kotts in being in collusion with Don DeVallin fabricating this story, because Don had also mentioned to me something aboutpencil marks on the print,'() which I had seen the print in the morning and Iknew darn well that there were no pencil marks on it.well, let us say, anexplanation of my statement about this.My suspicion of collusion between thesetwo individuals, of course, both of them said something about pencil marks,which I knew were not there, and he [Knotts] further said he had checked thepart later, and then said he had not checked it to the print.And I had also seenthis part, I knew it was not to the print.Then Hebden checked with Ferris who again told Hebden that both he and Knottshad checked the piece, that the dimensions were correct and that they found it 0.001out of round.Again Hebden inquired whether Ferris had checked the part to theprint.According to Hebden, Ferris admitted that he had not."Shortly before the beginning of the afternoon shift at 4 p.m. that day, Hebdensought to retrieve the print of the piece from Chief Engineer Taylor.Accordingto Hebden, Taylor was unable to find the print.12The print in question has neversince been found.When DeVall reported for work he was called to Hebden's office where a 2 or21/2 hour conference between Hebden, Larsok, and Donald DeVall followed.Duringthis conference Hebden stated that there were three possible alternatives: (1) toforget the whole matter; (2) to discharge DeVall; or (3) to lay him off so that hecould collect his unemployment compensation and not have a black mark on hisrecord.At the conclusion of the conference, DeVall was "permanently laid off."Hebden testified that he selected this alternative largely because DeVall refused0Hebden explained this "chewing out" of Hamrick in the following answer:A. Yes.But on the other hand. there wasn't nothing too much I could say to him,he wasn't there at night, although at that time I did consider him as lead foremanin the machine shop and all. I felt it was his responsibility.10Hebden has here confusedhis times becausehe accused Knotts of "collusion" beforeDonald DeVall even had reported for work on the afternoon of April 25 and therefore beforeHebden had spoken to DeVall about the incident.n Ferris was not called as a witness. Although no longer in Respondent's employ, Ferriswas known to be working at a ballistics plant near Morgantown.12Taylor was not a witness at the hearing. According to Hebden, Taylor had had anappendectomy "a week" before the bearing. 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDto admit his"error" by insisting that the piece had been correctly made accordingto the print as well as the fact that the print had contained pencil marks.That verysame day,April25,machinist Paul Sisler scrapped two pieces of un-known value.He admitted his carelessness.For this Respondent suspended Sislerfor a period of 7 days, but recalled him to work 2 days later so that his actualsuspension was a period of 2 days. Sisler had been the District 50 observer atthe National Labor Relations Board election.Within a few days after the layoff of Donald DeVall, ex-employee William S.Moore, who had been one of the three leaders of the Steelworkers organizing cam-paign at the Morgantown plant and who had been told by Hebden after Moore hadvoluntarily left Respondent's employ that Moore could come back to work forRespondent"ifhe promised never to be engaged in union activities again," wasinformed by Hebden"I said I'd get Donald DeVall and I got him,didn't I?"B. Conclusions1.Akers, Hugh DeVall,Schuman, Stiles,and DanserRespondent's brief justifies the discharge of Akers, Hugh DeVall, Schuman,Stiles,and Danser as a group on what it refers to as the "compelling economic necessity"for moving the gear shop from Morgantown to Fairmont.No doubt there was acompelling economic necessity for moving all manufacturing operations includingthe gear shop to Fairmont.But, even assuming that to be true,there was nothingin that move which compelled the"discharge"of the employees who had for varyinglengths of time been satisfactory employees at Morgantown,because of the 18- to20-mile move of the gear shop in which they formerly worked,to Fairmont. Infact,prior to the final move of April 13, this record fails to disclose the dischargeof a single Morgantown gear shop operator when his machine was transferred toFairmont.In other departments which had moved to Fairmont the Morgantownoperators transferred to Fairmont along with the machines.Hebden attempted to explain Respondent'searlier failure to "discharge" theMorgantown operators when their machines were transferred to Fairmont on theground that Respondent already had operators for those machines at Fairmont atthe time of the move on April 13. In the prior move Hebden indicated that theoperators went with the machines because Respondent had nobody else to operatethose machines.But the record here disclosed that,ifHebden actually had operatorsavailable for the gear shop machines on April 13,he had hired those operators,usually as trainees, between April 9 and April 11, 1962, during which period hehired seven such machinists and trainees.Itwas these newly hired and untriedmachinists and trainees whom Hebden was going to have operate the gear shopmachines upon their arrival at Fairmont instead of the previously satisfactory andlonger employed Morgantown operators.It seems almost axiomatic that no employer would intentionally choose to operatehis plant with new and untried employees instead of old, tried, and true employeeswhose work had proved satisfactory for some period of time-unless he had somecompelling reason for wanting to be rid of his seasoned employees.It is, therefore,of interest that Respondent here has leveled charges of incom-petence against only two of the five discharged; Akers and Schuman.Respondenthad no complaints against the other three dischargees:Hugh DeVall,Stiles,andDanser.Thus the latter three must be considered to have been competent,satis-factory employees.The charges Respondent chose to level against Akers and Schuman were so old asto be stale because Hebden had to go a long period in the past in his efforts to justifycalling them unsatisfactory.These charges,if true, would have justified the dismissalof the two men as of the time of their occurrence.But Galis himself at the timeof the occurrence had found these identical charges to be insufficient to warrantthe discharge of the two men. Therefore,as ofApril 13,1962, theTrialExaminermust find that all five, including Akers and Schuman,were satisfactory employees.Why then did Hebden discharge the five on April 13, 1962?Hebden's choice of these particular five men to drop from Respondent's employmakes the reason for their discharge quite clear.Galls was violently anti-Steelworkerand pro-District 50.Hebden,an ambitious and fast-rising young man who workedunder the personal direction of Galis, had also taken on the identical coloration ofhismentor.The five men Hebden chose not to give jobs to were the five men heand Respondent had good reason to know or suspect were active Steelworker sym-pathizers.Consequently it becomes quite clear that this known sympathy for the GALIS ELECTRIC & MACHINE COMPANY231Steelworkers was the underlying reason Hebden and Respondent were not onlywilling, but indeed anxious, to replace even though with untried workmen.Consequently the Trial Examiner must, and hereby does, find that the Respondentdischarged Joseph Akers, Hugh DeVall, Tracy Danser, Wayne Schuman, andCharles Stiles on April 13, 1962, because of their known sympathy and activitieson behalf of the United Steelworkers of America in violation of Section 8(a)(3)of the Act.Further it must be noted that when Hebden tried to discharge Akers and Schumanallegedly for incompetence-"goofing off," in Hebden's words-Galin refused topermit their discharge.This, however, was prior to the time these two employeestestified on behalf of the Steelworkers at the objections hearing.However withina few weeks after that testimony on behalf of the Steelworkers, Galis had convincedhimself that these two employees deserved to be discharged-purportedly for thevery same causes that he had earlier found insufficient.Thus it is obvious that thedecision to discharge Akers and Schuman was largely influenced by the fact thatthey each had testified for the Steelworkers and contrary to Respondent's desiresat the hearing on the objections.Consequently the Trial Examiner must and does find that Respondent dischargedJoseph Akers and Wayne Schuman on April 13 because of the fact that they hadgiven testimony in a hearing before the Board in violation of Section 8(a) (4) ofthe Act.2.Donald DeVallRespondent's brief points with pride to the fact that Donald DeVall, the knownleader of the Steelworkers' campaign, was given work by Hebden on April 14 and,therefore, could not have been discriminated against by Respondent.This conten-tion is true so faras it goes.Hebden would have been even more obvious about hisdiscriminatoryselectionof employees than he actually was if he had not rehiredDonald DeVall on April 13 because Donald DeVall not only was the No. 1 man onRespondent's seniority roll but was also the well-recognized leader of the Steel-workers' campaign.But, although he denies it, Hebden did warn Donald DeVallwhen "rehiring" DeVallagainstengaging in any union activity at Fairmont and im-pressed upon DeVall that he was being rehired as a new probationary employee "tosee what kind of work he was doing" and, strangely, asked DeVall "to cooperate." 13But, despite "rehiring" Donald DeVall on April 14, Hebden succeeded in "getting,"as Hebden was later to express it, Donald DeVall 10 days thereafter under circum-stances which leave little, if any, doubt as to the real reason Hebden dischargedDeVall.14Ostensibly Hebden discharged Donald DeVall either for having made an 0.008 incherror on the bearing sleeve DeVall fabricated on April 24 or else because in Hebden'sestimation DeVall obstinately refused to acknowledge that he had made an "error."In his efforts to prove that the work done by Donald DeVall was an "error,"Hebden found it necessary, according to his own testimony, to "chew out" ForemanHamrick because Hamrick "was wrong" even though acknowledging that Hamrickwas not the foreman on duty at night when the work was performed but becauseHebden then considered Hamrick to be the "lead foreman."Hebden then "jumped"Knotts and "accused Don Knotts of being in collusion with Don DeVall in fabricat-ing" exactly the same facts which Donald DeVall reported subsequently that: (1)There had been penciled changes on the print; (2) at DeVall's request he and Assist-ant Foreman Ferris had miked the piece just prior to completion; and (3) they hadeach found it to be correct except that it was 0.001 inch out of round which he hadcorrected by emerying on orders of Ferris.Hebden further had words with Ferris until he was able to secure an admissionfrom Ferris, according to the evidence of Hebden, that Ferris had accepted some-body else's word for the dimensions in the print, an admission he also secured fromKnottS.15Thus was Hebden able to handle the humanelementregarding this "error."Thesockdolager turned out to be the print itself.During Hebden's angry investigation18 An earlier footnoteindicatedHebden's many explanations as to what he meant toconvey by this word.14Hebden preferred to refer to this discharge as a "permanent layoff."Although thisterminology may have had some technical effect upon unemployment compensation, theresult as far as the employment status of Donald DeVall with Respondent was identical.1SKnotts so testified at the hearing but this testimony by Knotts is hardlyconsistent withhis other testimony that he had seen penciled marks on the print. 232DECISIONSOF NATIONAL LABOR RELATIONS BOARDof the bearing sleeve incident as described above, this vital piece of evidence sud-denly turned up missing by 4 p.m. that afternoon and has never since been seen,according to Respondent's evidence.This loss Hebden blamed on Chief EngineerTaylor whose nonappearance as a witness was excused by Hebden on the ground thatTaylor had had an appendectomy "last week." Thus Hebden handled the docu-mentary evidence,Thus the facts prove that Knotts had noted the penciled changes on the print, thatKnotts and Ferris had checked the piece individually and each had found it to becorrect-and that the print from which Donald DeVall had worked and Knotts andFerris had checked, Respondent suddenly lost for good.Under thesecircumstancesit is hardly any wonder that Donald DeVall refused toconfess "error" at Hebden's demand.In addition to the other evidence indicating the possibility of a frameup againstDeVall, the uncontradicted evidence disclosed that Donald DeVall's discharge wasthe first in Respondent's history where an employee was discharged for havingcaused scrap.In this regard Hebden was unfortunate in the fact that on the same day, April 24,when Donald DeVall allegedly caused $75 to $80 worth of scrap, Paul Sisler,who had been District 50's election observer, carelessly scrapped two pieces of avalue unknown on this record.Whereas Respondent "permanently laid off" theSteelworkers' leader for his alleged error, Respondent only suspended the District 50observer for a period of 2 days.Hebden attempted to distinguish these two caseson the grounds that Sister, unlike Donald DeVall, confessed his error.There is, ofcourse, another distinction: Sisler had been the election observer for District 50whereas Donald DeVall had acted in that same capacity for the Steelworkers at theconsent-election meeting and was the acknowledged leader of the Steelworkers' cam-paign and, in addition, had been warned 10 days before against engaging in anySteelworkers' activities at Fairmont.It is therefore quite obvious that Hebden "rehired" Donald DeVall on April 14 inorder to try to disguise the discriminatory nature of the discharges of the five othersuspected or known Steelworker supporters that same day and then 10 days laterHebden either framed Donald DeVall or used the bearing sleeve episode as a pre-text for completing the elimination of Steelworker followers during the move toFairmont.Hebden knew, of course, that there would be another election at Fair-mont and was still determined to prevent the Steelworkers from becoming the bar-gaining agent of the Fairmont employees.Hebden himself confirmed this conclusion when after the discharge of DeVall, hebragged to a former Steelworker leader at Fairmont and an ex-employee: "I toldyou I'd getDonald DeVall and I did."Accordingly the Trial Examiner is convinced and, therefore, finds that Respondentdischarged Donald DeVall on April 25, 1962, because of his known sympathy andactivity on behalf of the United Steelworkers of America in violation of Section8(a)(3) of the Act.N. THE EFFECTOF THE UNFAIRLABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYIt having been found that Respondent has engaged in certain unfair labor prac-tices, it will be recommended that it cease and desist therefrom and that it take cer-tain affirmative action designed to effectuate the policies of the Act.It having been found that Respondent discriminated in regard to the hire andtenure of employment of Joseph Akers, Hugh DeVall, Wayne Schuman, CharlesStiles, and Tracy Danser by discharging each of them on April 13, 1962, and re-fusing each of them employment on April 14 or 16, 1962, and by discharging DonaldDeVall on April 25, 1962, the Trial Examiner will recommend that Respondentmake each of them whole for any loss of pay he may have suffered by reason of saiddiscrimination against him by payment to him of a sum of money equal to thatwhich he would have earned as wages from the date of the discrimination against himto the date of his reinstatement less his net earnings during such period in accordancewith the formula set forth in F. W.Woolworth Company,90 NLRB 289 with interest GALIS ELECTRIC & MACHINE COMPANY233thereon at the rate of 6 percent per annum to be computed in the manner set forthinIsis Plumbing & Heating Co., Inc.,138 NLRB 716.Because of the type of unfair labor practices engaged in by Respondent,the TrialExaminer senses an attitude of opposition to the purposes of the Act in general, andhence the Trial Examiner deems it necessary to order that the Respondent cease anddesist from in any manner infringing upon the rights guaranteed in Section 7 ofthe Act.CONCLUSIONS OF LAW1.United Steelworkers of America, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.2.By discharging and refusing employment to Joseph Akers, Hugh DeVall, WayneSchuman, Charles Stiles, and Tracy Danser on April 13 and 14, 1962, and by dis-chargingDonald DeVall on April 25, 1962, because of their sympathies for, andactivities on behalf of, the Steelworkers, thereby discriminating in regard to theirhire and tenure of employment and discouraging union activities among its employees,Respondent has engaged in and is engaging in unfair labor practices within the mean-ing of Section 8(a)(3) and(1) of the Act.3.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed to them in Section 7 of the Act, Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8(a)(1) of theAct.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in this case, the Trial Examiner recommends that Galis Electric &Machine Company, Morgantown and Fairmont, West Virginia, its officers,agents,successors,and assigns shall:1.Cease and desist from:(a)Discouraging membership in or activities on behalf of United Steelworkersof America, AFL-CIO, or in any other labor organization, by discriminatorily dis-charging or refusing to employ its employees or by discriminaitng in any other mannerin regard to their hire or tenure of employment or any term or condition of employ-ment.(b) In any other manner interfering with,restraining,or coercing its employees inthe exercise of their right to self-organization, to form labor organizations, to join orassistUnited Steelworkers of America, AFL-CIO, or any other labor organization,to bargain collectively through representatives of their own choosing,and to engagein other concerted activities for the purposes of collective bargaining or other mutualaid or protection, or to refrain from any or all such activities, except to the extent thatsuch right may be affected by an agreement requiring membership in a labor or-ganization as a condition of employment,as authorized by Section 8(a)(3) of theAct.2.Take the following affirmative action which the Trial Examiner finds will ef-fectuate the policies of the Act:(a)Offer to Joseph Akers, Hugh DeVall, Wayne Schuman, Charles Stiles, TracyDanser, andDonald DeVallimmediate reinstatement to his previous,or substantiallyequivalent,position and make each of them whole for any loss of earnings he mayhave suffered as a result of the discrimination against him in the manner set forthin this Intermediate Report under the section entitled "The Remedy."(b) Preserve and, upon request, make available to the Board or its agents, for ex-amination and copying all payroll records, social security payment records, timecards,personnel records and reports, and all other records necessary to analyze the amountof backpay due under the terms of this Recommended Order.(c)Post at its plants in Morgantown and Fairmont, West Virginia, copies of theattached notice marked "Appendix A." is Copies of said notice to be furnished by19 In the event that this Recommended Order be adopted by the Board,the words "aDecision and Order" shall be substituted for the words"the Recommended Order of a TrialExaminer" in the notice. In the further event that the Board's Order be enforced by theUnited States Court of Appeals, the words, "a Decree of the United States Court ofAppeals, Enforcing an Order" shall be substituted for the words"a Decision and Order," 234DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe Regional Director for the Sixth Region, shall,upon being duly signed by Re-spondent's representative,be posted by it immediately upon receipt thereof andmaintained by it for 60 consecutive days thereafter in conspicuous places, includingall places where notices to employees are customarily posted.Reasonable steps shallbe taken by Respondent to insure that said notices are not altered,defaced, orcovered by any other material.(d)Notify the Regional Director for the Sixth Region,inwritingwithin 20days of the date of the receipt of this Intermediate Report what steps have been takento comply with the foregoing Recommended Order.17The Trial Examiner further recommends that, unless within 20 days from the dateof the receipt of this Intermediate Report, Respondent has notified said RegionalDirector that it will comply with the foregoing Recommended Order, the Boardissue an order requiring Respondent to take the aforesaid action.17In the event that this Recommended Order Is adopted by the Board this provision shallbe modified to read : "Notify the Regional Director for the Sixth Region In writing within10 days from the date of the receipt of this order,what steps the Respondent has takento comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify you that:WE WILL NOT discourage membership in or activities on behalf of UnitedSteelworkers of America,AFL-CIO, orin any other labor organization, bydiscriminatorily discharging,permanently laying off or refusing employment toany of our employees,or by discriminating in any other manner in regard totheir hire and tenure of employment or any term or condition of employment.WE WILL offer reinstatement to their same,or substantially equivalent,employ-ment to each of the following named employees and make each of them wholefor any loss of pay he may have suffered by reason of the discrimination prac-ticed against him: Joseph Akers, Hugh DeVall,Wayne Schuman,CharlesStiles, Tracy Danser, and Donald DeVall.WE WILL NOT in any manner interfere with,restrain,or coerce our employeesin the exercise of their right to self-organization,to form labor organizations,to join or assist United Steelworkers of America,AFL-CIO, orany other labororganization,to bargain collectively through representatives of their own choos-ing and to engage in any other concerted activities for the purposes of collectivebargaining or other mutual aid or protection, or to refrain from any or all suchactivities,except to the extent that such right may be affected by an agreementrequiringmembership in a labor organization as a condition of employmentas authorized in Section 8(a) (3) of the Act, as amended.All our employees are free to become, or remain,or to refrain from becoming orremaining,members of the above-named labor organization.GALIS ELECTRIC& MACHINECOMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify any of the above-named employees presently serving inthe Armed Forces of the United States of their right to full reinstatement upon ap-plication in accordance with the Selective Service Act after discharge from the ArmedForces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 2107 ClarkBuilding, 701-717 Liberty Avenue, Pittsburgh,Pennsylvania, 15222, Telephone No.471-2977, if they have any question concerning this notice or compliance with itsprovisions.